UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 13, 2007 BOIS d'ARC ENERGY, INC. (Exact Name of Registrant as Specified in Charter) STATE OF NEVADA 001-32494 20-1268553 (State or other jurisdiction incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 600 Travis Street Suite 5200 Houston, Texas 77002 (Address of principal executive offices) (713) 228-0438 (Registrant's Telephone No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 13, 2007, Bois d'Arc Energy, Inc. (the "Company") issued a press release announcing the conclusion of its review of strategic alternatives and authorization by the Company's Board of Directors of an open market share repurchase plan for the purchase of up to $100 million of its common shares in open market and private transactions.The press release is furnished as Exhibit 99.1 to this Current Report and incorporated by reference herein. Item 9.01Financial Statements and Exhibits Exhibit 99.1 Press Release issued by Bois d'Arc Energy, Inc. dated November 13, 2007 announcing the conclusion of its review of strategic alternatives and authorization by the Company's Board of Directors of an open market share repurchase plan for the purchase of up to $100 million of its common shares in open market and private transactions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOIS D'ARC ENERGY, INC. Dated:November 13, 2007 By: /s/ ROLAND O. BURNS Roland O. Burns Chief Financial Officer, Secretary, and Treasurer
